UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4555


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DENNIS R. LUDOLPH, a/k/a Denny,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cr-00003-FPS-JES-1)


Submitted:    December 15, 2009            Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Lisa M. Hawrot, DINSMORE & SHOHL, LLP, Wheeling, West Virginia,
for Appellant. John Castle Parr, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dennis       R.        Ludolph      pled        guilty     to     conspiracy         to

distribute oxycodone and was sentenced to 151 months in prison.

Ludolph’s     counsel          has    filed       a    brief,      pursuant        to     Anders   v.

California, 386 U.S. 738 (1967), explaining that she found no

meritorious grounds for appeal, but suggesting that the court

review   the        adequacy         of     the   Fed.        R.   Crim.      P.     11    hearing.

Although informed of his right to do so, Ludolph has not filed a

pro se supplemental brief.                   The Government moves to dismiss the

appeal   on       the    basis       of    Ludolph’s      waiver       of     appellate      rights

contained in his plea agreement.                       Finding no error, we affirm in

part and dismiss in part.

              A    defendant         may     waive      the    right     to    appeal       if   that

waiver is knowing and intelligent.                        United States v. Blick, 408

F.3d 162, 169 (4th Cir. 2005).                        Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Rule 11 colloquy, the waiver is both valid and

enforceable.            See United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).

              The district court informed Ludolph of the waiver at

the   Rule    11     hearing,         and    Ludolph      stated       that     he      understood.

Moreover, Ludolph stated that he read and understood the plea

agreement, which contained an explicit waiver of the right to

appeal       from        his     sentence,             except       in        certain       limited

                                                  2
circumstances not relevant here.                      On appeal, Ludolph does not

challenge       the    voluntariness       or        the       validity    of       the   waiver.

Therefore,       we    find      that   Ludolph       knowingly          and    intelligently

waived    the     right     to    appeal     his      sentence.           However,        because

Ludolph only waived the right to appeal his sentence, and not

his conviction, we grant the Government’s motion in part, deny

it in part, and consider counsel’s issue on the merits.

            Turning to Ludolph’s challenge to the Rule 11 hearing,

the record reveals that the district court fully complied with

the Rule 11 requirements during the plea colloquy, ensuring that

Ludolph’s plea was knowing and voluntary, that he understood the

rights he was giving up by pleading guilty and the sentence he

faced,    and     that     he     committed         the    offense       to    which      he   was

pleading guilty.           Because no error was committed during the Rule

11 hearing, and since Ludolph’s plea was knowing, voluntary, and

supported       by     a   sufficient        factual            basis,     we       affirm     his

conviction.

            We have carefully reviewed the record in accordance

with Anders and have found no meritorious issues for appeal not

covered     by       the   waiver.        Accordingly,            we      affirm      Ludolph’s

conviction and dismiss the appeal of his sentence.                                   This court

requires that counsel inform Ludolph in writing of his right to

petition    the       Supreme     Court    of       the    United      States       for   further

review.      If       Ludolph     requests      that       a    petition       be    filed,    but

                                                3
counsel believes that such a petition would be frivolous, then

counsel     may   motion     this   court   for   leave    to     withdraw     from

representation.       Counsel's motion must state that a copy thereof

was served on Ludolph.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and   argument      would    not   aid   the

decisional process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                        4